Citation Nr: 0416475	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  97-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death as secondary to exposure to herbicides.

2.  Entitlement to Dependents' Education Assistance (DEA) 
benefits under chapter 35, title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
June 1972.  He died in May 1995.  The appellant is his 
surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from A September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  The RO denied entitlement to service 
connection for the cause of the veteran's death to include on 
the basis of exposure to herbicides.  IN December 1995 the RO 
affirmed the determination previously entered, and denied 
entitlement to DEA benefits under chapter 35, United States 
Code.

Jurisdiction of the appellant's claim was subsequently 
assumed by the Denver, Colorado RO. 

In September 1999 the Board remanded the case to the RO for 
further development and adjudicative action.

In October 2001 the RO affirmed the determinations previously 
entered.

In November 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In February 2004 the RO affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era, and 
at his death in 1995, service connection had been established 
for post-traumatic stress disorder (PTSD) and shell fragment 
wound residuals; these disabilities were not a cause of death 
or a material factor in the cause of death.

2.  The certified cause of his death was a consequence of 
generalized carcinomatosis, with the gallbladder as the 
primary site.

3.  The probative and competent medical evidence of record 
establishes that carcinomatosis cannot satisfactorily be 
dissociated from the veteran's exposure to herbicides during 
his service in Vietnam service.

4.  The probative and competent medical evidence of record 
establishes that a disability related to the veteran's active 
service was the principal or contributory cause of his death.


CONCLUSIONS OF LAW

1.  A service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a), (e) (2003).

2.  The criteria for DEA benefits under chapter 35, title 38, 
United States Code have been met.  38 U.S.C.A. §§ 3501, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 21.3021 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that service connection was in effect for 
PTSD rated 70 percent from June 1988, and fragment wound 
residuals of the right lower leg and right ear each rated 
noncompensable.  He served in Vietnam from April 1970 to May 
1971.  

VA hospitalized the veteran in January 1995 to evaluate mid 
epigastric pain that reportedly had been present since August 
1994.  The diagnosis was metastatic pancreatic cancer.  
Records from a military hospital and another source show he 
was seen and evaluated in late 1994 and early 1995 for 
abdominal complaints. 

The veteran died in May 1995.  The death certificate shows 
that the certified cause of death was acute pulmonary 
hemorrhage and edema as a consequence of generalized 
carcinomatosis-primary site, the gall bladder.  Acute 
duodenal hemorrhage was listed as another significant 
condition contributing to death.  According to the autopsy 
report, the final diagnosis was sarcomatoid carcinoma arising 
from the gall bladder with extension to the pancreas, liver 
and abdominal lymph nodes, and invasion of the duodenal 
mucosa with ulceration and terminal hemorrhage.  

In September 1995, RDC (Initials), MD, the pathologist who 
had completed the autopsy of the veteran, wrote that his 
tumor, sarcomatoid carcinoma, had histologic features of both 
sarcoma and carcinoma and that this tumor was related to 
those appearing on the list of tumors associated with Agent 
Orange (AO).  Dr. RDC believed that it was extremely likely 
that the veteran's death was caused by a malignant neoplasm 
expressing his exposure to AO.  




In December 1995, a VA physician, identified as an assistant 
chief of medical services reported that the autopsy report 
and the January 1995 VA hospital report had been reviewed.  
The physician concurred with the RO decision and stated that 
there was no basis in the evidence of record to establish 
service connection for the cause of the veteran's death 
arising from the sarcomatoid carcinoma of the gallbladder.  
The physician noted in an addendum in early 2000 that the 
fatal cancer as not among those included in the list of AO 
disabilities for which compensation could be paid.

In April 2000 another VA physician reported that the 
pertinent medical information and previous medical opinions 
had been reviewed and concurred with the previous VA medical 
opinion.  In summary, the examiner felt the fatal cancer 
appeared to be a hepatobiliary carcinoma that was currently 
not felt to be related to herbicide exposure based on 
National Academy of Sciences (NAS) updates in 1998 and 1999, 
and not a soft tissue sarcoma.  The examiner referred to 
published material in support of the conclusion regarding the 
tissue diagnosis.  

Dr. RDC explained in an October 2002 report that the 
gallbladder could have been either the primary site or a 
secondary site of the veteran's cancer.  He also indicated 
that more recent studies supported expanding the list of 
sarcomas and cancers of various systems.  

Dr. RDC referred to several studies including a study in 1995 
that found black Vietnam veterans suffered elevated 
proportionate mortality ratios for cancers of the digestive 
organs, peritoneum and pancreas and that the veteran's fatal 
cancer corresponded precisely to this group.  Dr. RDC opined 
that these observations strengthened many-fold the conclusion 
that the veteran's death was directly related to service in 
Vietnam. 


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for presumptive diseases such as a malignant tumor if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  The CAVC stated that it clearly held in Savage that 
Section 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Until the claimant presents competent 
medical evidence to provide a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim.  Voerth, 13 Vet. App. at 120.

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).



(a) The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  

In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312.

The statute and regulations provide that a program of 
education or special restorative training under Chapter 35 of 
Title 38 United States Code may be authorized for a surviving 
spouse of a: 

(1) veteran who died of a service-connected disability; or, 
(2) a veteran who died while having a disability evaluated as 
total and permanent in nature resulting from a service-
connected disability, arising out of active service after the 
beginning of the Spanish-American War.  38 U.S.C.A. § 3501; 
38 C.F.R. §§ 20.3020, 21.3021; see also 38 C.F.R. § 3.807.





Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

The last date on which such a veteran shall be presumed to 
have been exposed to a herbicide agent shall be the last date 
on which he or she served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).

VA General Counsel has stated that service in a deep-water 
vessel in waters offshore the Republic of Vietnam does not 
constitute service "in the Republic of Vietnam."  See 
VAOPGCPREC 27-97.  

Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does 
not include service of a Veteran era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.


If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes epithelioid sarcoma.  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).


The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  

Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R § 3.159(a)(1).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  

Competent medical evidence may also mean statements conveying 
sound medical principles found in medical treatises.  It 
would also include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports or analyses.  See 38 C.F.R § 3.159(a)(2).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Evaluation of studies relating to health effects of dioxin 
and radiation exposure. (a) From time to time, the Secretary 
shall publish evaluations of scientific or medical studies 
relating to the adverse health effects of exposure to a 
herbicide containing 2, 3, 7, 8 tetrachlorodibenzo-p-dioxin 
(dioxin) and/or exposure to ionizing radiation in the 
``Notices'' section of the Federal Register.  

(c) When the Secretary determines, based on the evaluation of 
scientific or medical studies and after receiving the advice 
of the Veterans' Advisory Committee on Environmental Hazards 
and applying the reasonable doubt doctrine as set forth in 
paragraph (d)(1) of this section, that a significant 
statistical association exists between any disease and 
exposure to a herbicide containing dioxin or exposure to 
ionizing radiation, Sec. 3.311a or Sec. 3.311b of this title, 
as appropriate, shall be amended to provide guidelines for 
the establishment of service connection.

(f) Notwithstanding the provisions of paragraph (d) of this 
section, a significant statistical association may be deemed 
to exist between a particular exposure and a specific disease 
if, in the Secretary's judgment, scientific and medical 
evidence on the whole supports such a decision.  38 C.F.R. §  
1.17, see also Public Law 102-4, § 2(a)(1), Feb. 6, 1991, 105 
Stat. 11.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified principally at 
38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development has been properly undertaken.  The Board is 
confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of benefits.  Therefore, any outstanding development 
not already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.


Cause of Death

In order for a claim to be granted, there must in general be 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) an 
approximate balance of probative evidence establishing a 
nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995); as applicable to claims of service 
connection for residuals of herbicide (AO) exposure see, 
e.g., Brock v. Brown, 10 Vet. App. 155 (1997); Darby v. 
Brown, 10 Vet. App. 243 (1997).  The Board recognizes that 
the claim may be considered on a basis other than AO 
exposure.  See for example Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000);  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000) and Molloy v. Brown, 9 Vet. App. 513 (1996).  However, 
here the appellant raises AO exposure as the basis for death 
compensation.  

The Board remanded the case in view of the evidence of 
record.  The appellant and the RO were asked to assist in the 
production of other evidence that the Board viewed as 
potentially helpful in making an informed decision.  The 
appellant did respond to the RO request made pursuant to the 
Board remand.  It appears that the RO was very conscientious 
in seeking additional medical records, although the medical 
opinions obtained were the crucial contribution.  The RO has 
conscientiously sought to develop the claim and the appellant 
assisted in the production of additional evidence.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board finds that the medical evidence does support the 
claim that a service-connected disability caused the 
veteran's death.  The record does offer a basis other than 
speculation that the veteran had a hepatobiliary tumor that 
was linked to service based on exposure to herbicides, an 
exposure that is presumed in light of the veteran's 
qualifying service and as provided in current law.  

The Board recognizes that information in the record conflicts 
with the opinions favoring the association.  The differing 
opinions are the result of competent medical review and are 
settled on the question of whether the veteran had a 
hepatobiliary cancer.  More important, the evidence viewed 
objectively is at least in relative equipoise on the question 
of whether the veteran had fatal hepatobiliary cancer linked 
to service.  The Board has taken into account the 
adjudication guidelines for claims based on herbicide 
exposure found in the VA Adjudication Procedure Manual, M21-
1, Part III, para. 5.10 and Part VI, para. 7.20.  The Board 
finds that the competent evidence does not preponderate 
against the claim, and the claim should be granted.  Struck 
v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In summary, Dr. RDC expressed his reasons for associating the 
veteran's tumor with AO exposure.  In view of his 
professional position, he is undoubtedly competent to opine 
on matters relevant to the issue in this case.  So his 
opinions are entitled to substantial consideration when 
probative weight is assigned from an assessment of specific 
evidence.  

On the other hand the VA opinion in 1995 was short on 
rationale and analysis but the supplemental statement 
suggested that the opinion was supported by the fact that the 
fatal tumor was not on the list of disorders associated with 
AO.  Although the second VA opinion offered a more 
substantive rationale for not relating the veteran's fatal 
cancer to AO exposure, it did not address the significance of 
racial factors noted in published study that Dr. RDC cited in 
his October 2002 report.  

Again, the VA opinion seemed to lean on the NAS evaluation 
process, which is intended to determine if a positive 
association, exists to allow for a presumptive service 
connection.  See for example 68 Fed. Reg. 27630, May 20, 
2003.  The current adjudication framework does not require 
that level of proof.  See M 21-1, Part VI, para 7.20(c)(1) 
NOTE: The requirements for presumptive service connection do 
not preclude consideration of direct service connection when 
medical nexus has been provided.  In addition the NAS report 
noted above did not alter a previous determination that 
evidence regarding such tumors did not belong in a category 
of limited or suggestive evidence of no association.  See 68 
Fed. Reg. at 27631. 

The medical opinion in favor of the claim offered a well 
reasoned opinion favoring a cause of death finding on the 
basis of the veteran's fatal cancer that is highly probative 
under the adjudication standard established in Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also 38 C.F.R. 
§ 3.303(d).  It is relevant that Dr. RDC was familiar with 
the facts of this case having been directly involved in the 
post mortem process.  In addition he is also familiar with 
the professional literature and cited to studies that were 
apparently valid.  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994). 

There is competent opinion to the contrary but for reasons 
stated it does not preponderate against the claim so as to 
outweigh the favorable opinion from Dr. RDC.  As with any 
evidence, the credibility and weight to be attached to the 
varied opinions in this case is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  


The appellant produced competent evidence supporting a 
contention of a service-related nexus for the veteran's fatal 
disease process.  The Board has commented as to why it does 
find the evidence of sufficient probative value to find in 
favor of the appellant.  This evidence supporting the claim 
need only be in approximate balance with negative evidence 
for the appellant to prevail.  Alemany v. Brown, 9 Vet. 
App. 518, 520 (1996).  


DEA Benefits

The claim for dependents' or survivors' educational 
assistance available under chapter 35, title 38, United 
States Code requires a favorable determination regarding the 
cause of death or other qualifying basis.  As the 
determination as to the cause of the veteran's death is 
favorable, and no other basis for eligibility is shown from 
the record, the claim for educational assistance must be 
regarded as legally sufficient since the requisite elements 
for eligibility to qualify for this benefit are met.  

The Board observes that the record contains information that 
suggests the appellant remarried several years after she 
began this appeal.  She was properly recognized as the 
surviving spouse when she initiated this matter.  Reference 
is also made to a child in a statement from Dr. RDC. in 
December 2000.  In any event there is the potential for some 
entitlement during any period of eligibility.  

Information she provided in her application for death 
benefits indicates the recent changes favorable with respect 
to certain benefits including educational benefits to a 
surviving spouse who remarries on or after his or her 57th 
birthday would seem to have no effect in her situation.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 101, 
117 Stat. 2651,___(Dec. 16, 2003) to be codified at 38 U.S.C. 
§§ 103(d)(2)(B), 1311 and 101(b)).


ORDER

Entitlement to service connection for the cause of the 
veteran's death as secondary to exposure to herbicides is 
granted.

Entitlement to DEA benefits under chapter 35, title 38, 
United States Code is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



